[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 3, 2008
                                No. 07-10283                THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                     D. C. Docket No. 06-20456-CR-PCH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MICHELLE JOHNSON,
a.k.a. Michelle Felder,
ISAAC JOHNSON,


                                                        Defendants-Appellants.


                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 3, 2008)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:
      Isaac Johnson (“Isaac”) and Michelle Johnson (“Michelle”) appeal their

convictions for: conspiracy to possess with intent to distribute narcotics, 21 U.S.C.

§ 846; possession with intent to distribute narcotics, 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), (b)(1)(D); possession of a firearm in furtherance of a drug-trafficking

crime, 18 U.S.C. §§ 924(c)(1)(A) and (2); being a felon in possession of a firearm,

18 U.S.C. §§ 922(g)(1), 924(e), and (2); and being a felon in possession of body

armor, 18 U.S.C. § 931. On appeal, both Isaac and Michelle argue that: (A) the

district court erred by denying their motion to suppress evidence obtained during

the execution of a search warrant because the warrant violated the particularity

requirement, and because the information contained in the supporting affidavit was

stale; and (B) the evidence was insufficient to sustain their convictions. In

addition, Isaac individually argues that (C) the district court erred by admitting

hearsay statements of a confidential informant who failed to testify at trial.

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we AFFIRM.

                                 I. BACKGROUND

      A federal grand jury returned a ten-count indictment against Isaac, Michelle,

and Hermona Butler. Count One charged all three defendants with conspiracy to

possess with intent to distribute cocaine, cocaine base, and marijuana, in violation



                                           2
of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C), and (b)(1)(D). Count Two charged Isaac

with possession with intent to distribute cocaine on 10 November 2005 in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(C). Count Three charged Isaac and Butler with

possession with intent to distribute cocaine on November 15, 2005, in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2. Counts Four and Five

charged all three defendants with possession with intent to distribute cocaine and

cocaine base, respectively, on 1 December 2005 in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2. Count Six charged all three

defendants with possession with intent to distribute marijuana on December 1,

2005, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D), and 18 U.S.C. § 2.

Count Seven charged all three defendants with possession of a firearm in

furtherance of a drug-trafficking offense, in violation of 18 U.S.C. §§ 924(c)(1)(A)

and 2. The indictment listed three firearms: a .38 caliber Colt revolver, a 9mm

caliber Beretta pistol, and a 9mm caliber UZI rifle. Count Eight charged Isaac with

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(e), and 2. In addition to the three firearms listed above, the indictment also

listed ammunition in this count. Listing the same firearms and ammunition, Count

Nine charged Michelle and Butler with being felons in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 2. Finally, Count Ten charged Isaac and



                                          3
Michelle with being felons in possession of body armor, in violation of 18 U.S.C.

§ 931. Butler entered a written plea agreement with the government and is not a

party to this appeal.

      Michelle filed a motion to suppress all items seized pursuant to a search of

the premises located at 1475-1479 N.W. 3rd Avenue in Miami, Florida. R1-46, 47.

The basis of the motion was twofold. Relying heavily on Maryland v. Garrison,

480 U.S. 79, 107 S. Ct. 1013 (1987), Michelle first argued that the search warrant

violated the particularity requirement of the Fourth Amendment because it

contained inaccurate and misleading information with respect to the place to be

searched. Specifically, Michelle asserted that the affidavit in support of the

warrant inaccurately described the building at 1475-1479 N.W. 3rd Avenue as a

single apartment with multiple rooms, when in reality, the top floor of the building

contained three different apartments at 1475, 1477, and 1479 N.W. 3rd Avenue.

Michelle stated that this fact should have been known to the affiant because the

front entrance of the building – including three mailboxes – clearly showed the

existence of three separate apartments at these addresses. Michelle also suggested

that the affiant either was extremely careless or deliberately misleading because

only pictures of the rear of the building were attached with the affidavit, whereas a




                                          4
picture of the front of the building would have demonstrated the existence of three

separate apartments.

       Second, Michelle argued that the information contained in the affidavit was

stale. She observed that the affidavit generally described 2 drug transactions

involving a confidential informant (“CI”) that took place 15 and 20 days before the

search warrant was issued. Michelle asserted that the staleness of this information

was exacerbated by the fact that the affidavit failed to provide information about

precisely where the transactions took place in the building, the reliability of the CI

or his relationship with the seller, a description or identification of the black male

seller or black female who met the CI at the building, whether it was the same

seller in both transactions, and who resided in the apartment building. Based on

those alleged problems, Michelle argued that the affidavit did not contain sufficient

information to establish probable cause. Upon request, the court permitted Isaac to

adopt Michelle’s motion as his own.

       At the suppression hearing, the district court found that the warrant was

stated with particularity, stating:

       When you take into consideration what was available at that time
       together with what the confidential informant advised them. Even
       knowing today all these things, I would still say that even in hindsight,
       which I think is a tougher test in a way, I would say it’s not only
       supported by probable cause. . . . But also stated with particularity.



                                           5
      And it is my view having seen the evidence that was presented to [the
      judge] that had I seen that I would have done exactly what he did.
      How the premises were described with particularity. Because in fact
      it was one unit or one premise or one apartment, whatever you want to
      say, consisting of numerous rooms.

      If you are going to describe separate apartments. Let’s say 1475, I
      don’t think you would describe that as an area with numerous rooms.
      I think the only way you get to numerous rooms is the whole upstairs.
      And then you tied in with what the confidential informant said and
      how he described these two purchases. One on one side, at one part of
      the building, one at the other part of the upstairs of the building. That
      appears to me that the whole facility was being used a retail drug
      outlet place, with all the guns and things of that nature that was seen.
      Plus you got a spotter sitting up there on the outside . . . .


R8 at 92-93. The district court found that, while there may have been three

apartments upstairs at one time, as confirmed by an appraisal, in November 2005

the upstairs area was being used as one apartment unit consisting of a number of

rooms, as provided in the affidavit. Id. at 95. Defense counsel countered that the

affidavit never expressly explained the issue with respect to there being three

separate apartments, and the court disagreed, reiterating that the premise of the

affidavit was that the upstairs was one single apartment and the court found there

to be sufficient evidence to support that premise.

      In regard to the staleness issue, the court found that, while there was no

particular formula, the evidence was not stale because a number of cases involved

substantially greater lapses in time. In this respect, the court noted that there were

                                           6
only “nine or ten effective work days” that had passed in this case. Id. at 102.

Additionally, the court found that the nature of the crime indicated that there was

an ongoing drug conspiracy that would not relocate after 15 days. Importantly, the

sellers were selling small quantities, the two transactions occurred over a five-day

period, and the operation was not a multi-kilo operation that could afford to

relocate, but was one that needed a semi-permanent location in order for the

customers to find it. The court entered an order denying the motion for the reasons

stated at the hearing. R1-73.

      After the presentation of evidence at trial, Isaac and Michelle renewed their

earlier Rule 29 motions based on insufficient evidence. R12 at 59-60. With

respect to Isaac’s motion, the government responded that a police officer saw Isaac

controlling the door to the second floor of the apartment during the two controlled

buys, Isaac was arrested at that location during the execution of the warrant, a

SWAT officer testified that Isaac was within hand’s reach of a big bag of cocaine

and two firearms, and there was other documentary evidence linking him to

narcotics and the bullet-proof vest. The court agreed with the government, finding

the evidence sufficient to take the case to the jury. Id. at 60-61. With respect to

Michelle’s motion, the government pointed out that Florida Power and Light bills

were in her name and that she was present in room “A” next to the guns and drugs



                                           7
during her arrest. Defense counsel responded that Michelle was not charged with

providing a dwelling as a narcotics distribution point – a separate federal offense –

and there was no evidence that she was involved in narcotics distribution, but was

merely living at the premises and paying the utilities. The court denied the motion

with respect to Michelle and stated:

      I think it’s a little tougher case, but I think if you look at the videos
      and photographs it’s pretty obvious the place, in my view the whole of
      the second floor, was being used as a repository for illegal drugs.

      You would have to be totally incapable – your senses would have to
      be totally shut down to not know this was a very active drug
      operation. This is not a situation where it was not open and obvious
      to everyone.

      Add to that the documentary evidence as to her being the one that paid
      the utilities, I think the reasonable inferences are sufficient for a jury
      to find she was involved in each of these crimes.

      I guess there could be an argument this was a mere presence, but I
      don’t think it carries the day because of what was shown in the
      photographs and video. There were drugs [everywhere], including
      under what appears to be a child’s bed or between the mattress and the
      box spring. I think I gave my opinion as to how this was used as one
      unit.

Id. at 62-63. The jury returned a guilty verdict on all counts against Isaac and

Michelle. Id. at 117-18; R2-85, 86.




                                          8
                                 II. DISCUSSION

A.    Whether the district court erred by denying the motion to suppress
      evidence found during the execution of a search warrant on the grounds
      that the search warrant violated the particularity requirement, and that
      the information forming the basis of the probable cause determination
      was stale.

      Isaac argues that the court erred by denying his motion to suppress for two

reasons. First, he argues that the search warrant violated the particularity

requirement of the Fourth Amendment because it inaccurately described the place

to be searched as one apartment rather than three separate apartments. Relying on

Maryland v. Garrison, 480 U.S. 79, 107 S. Ct. 1013 (1987) and United States v.

Ofshe, 817 F.2d 1508 (11th Cir. 1987), he argues that an examination of the front

entrance of the building, the three mailboxes, and the public records should have

made the affiant aware that there were three apartments, and this information

should have been disclosed in the affidavit. Second, he argues that the information

supporting the search warrant was stale because it was based on two drug

transactions that occurred more than two weeks earlier and which were not

described in detail.

      Michelle contends that the court erred by confounding the particularity

requirement and the probable cause requirement because they are legally and

factually distinct. She then essentially repeats Isaac’s argument that the search



                                           9
warrant lacked particularity. She notes that, to the extent the court found that there

were not three separate apartments, this factual finding was clearly erroneous.

      “A ruling on a motion to suppress presents a mixed question of law and fact.

We review the district court’s findings of fact for clear error and its legal

conclusions de novo. All facts are construed in the light most favorable to the

party prevailing below.” United States v. Virden, 488 F.3d 1317, 1321 (11th Cir.

2007) (citations omitted).

      1.     The Particularity Requirement

      The Warrant Clause of the Fourth Amendment categorically prohibits
      the issuance of any warrant except one ‘particularly describing the
      place to be searched and the persons or things to be seized.’ The
      manifest purpose of this particularity requirement was to prevent
      general searches. By limiting the authorization to search to the
      specific areas and things for which there is probable cause to search,
      the requirement ensures that the search will be carefully tailored to its
      justifications, and will not take on the character of the wide-ranging
      exploratory searches the Framers intended to prohibit.

Garrison, 480 U.S. at 84, 107 S. Ct. at 1016.

      In Garrison, the Court addressed a situation where the police obtained a

search warrant to search a third-floor apartment, believing that there was only a

single apartment on the third floor. 480 U.S. at 80, 107 S. Ct. at 1014. In fact,

there were two apartments on the third floor, and the police, in executing the search

warrant, conducted a search of the second apartment before discovering that it was



                                           10
a separate apartment. Id. Acknowledging that the search warrant’s description of

the place to be searched was broader than appropriate, the Court addressed whether

the warrant violated the particularity requirement:

      Plainly, if the officers had known, or even if they should have known,
      that there were two separate dwelling units on the third floor . . . , they
      would have been obligated to exclude respondent’s apartment from
      the scope of the requested warrant. But we must judge the
      constitutionality of their conduct in light of the information available
      to them at the time they acted. . . . The validity of the warrant must
      be assessed on the basis of the information that the officers disclosed,
      or had a duty to discover and to disclose, to the issuing Magistrate.

Id. at 85, 107 S.Ct. at 1017. Concluding that the warrant was issued validly, the

Court accepted the unanimous conclusion of the state courts that the affiant

reasonably believed that there was only one apartment on the third floor. Id. at 86

n.10, 107 S. Ct. at 1017 n.10. Although the affiant may have been able to ascertain

that there was more than one apartment because the building contained seven

separate units, the record revealed that the affiant physically went to the location

and matched it with the description given to him by an informant, checked with the

electric company and discovered that there was one subscriber on the third floor,

and, using police records, confirmed that the subscriber’s address and physical

description matched the one provided by the informant. Id.

      In Ofshe we addressed the validity of a search warrant that targeted one

company located in “multiple use commercial building.” 817 F.2d at 1514. After

                                          11
agents executed the warrant, they discovered for the first time that the premises

was subdivided into seven offices, six of which were used by the company named

in the warrant. Id. We upheld the validity of the warrant because the layout of the

office space supported the agents’ belief that all seven units were used by the target

company. Id. In addition to the fact that only one of the seven offices was used by

a separate company, “there was a single, locked entrance to the premises . . . .

controlled by a single receptionist who answered the telephone for all the offices.

The mail was also received centrally and distributed to each office. Thus, the

agents reasonably believed, until they entered the premises, that the office space

belonged” to the target company named in the warrant. Id.

      In this case, the Johnsons’s reliance on Garrison and Ofshe is misplaced

because the courts found the warrant accurately described the place to be searched.

In those cases, there were concerns about compliance with the particularity

requirement because the warrants failed to account for the fact that there were

multiple units at the target location. In this case, however, the district court found

that the warrant’s description of the second floor as a single apartment with

numerous rooms was accurate. R8 at 93-96; see R1-58, exh. A at 001, 007. In

other words, the court found that there were not multiple units on the second floor

of the building. R8 at 93-96.



                                           12
      This factual finding was not clearly erroneous. The court saw photographs

and a videotape of the inside of the second floor, permitting it to conclude,

first-hand, that the upstairs was being used as one residence. The only apartment

number inside the upstairs area was 1479, which apparently had been painted over.

Id. at 68-70. The three separate door buzzers for each of the units had been

dismantled. Id. at 41, 67. The subsequent investigation labeled the apartments by

room letter, without reference to the apartment numbers. R1-58, exh. E at 056-

057. While there was testimony at the suppression hearing indicating that there

may have been three separate apartments at one time – there were three apartment

numbers on the front and rear entrances to the building, three mailboxes, three

broken buzzers, and three separate apartments according to certain public records –

there was no evidence that anyone other than Michelle or Isaac lived or controlled

the upstairs area. See R8 at 41, 59-60, 64-67, 80-83. Indeed, defense counsel

offered FPL bills demonstrating that Michelle was the only subscriber for the

address at 1475, and that there was no subscriber at the 1477 or 1479 addresses.

Id. at 87-88. This fact greatly reduced the risk of a general search, as there was no

indication that non-targets mistakenly would be subject to a search, unlike the non-

target resident in Garrison and the company in Ofshe. See United States v. Ellis,

971 F.2d 701, 703-05 (11th Cir. 1992) (holding that a search warrant describing



                                          13
the place to be searched only as “‘the third mobile home on the North side’ of the

road” violated the particularity requirement because it “risked a general search”).

Thus, the court did not clearly err in finding that the entire upstairs was being used

as a single apartment.

      Even if Garrison and Ofshe applied, however, the police officer, Manuel

Diaz, reasonably believed that the second floor of the building was a single

apartment at the time he applied for the search warrant. See R8 at 22-23. The

information forming the basis of this belief also confirms that the district court’s

factual finding on the above point was not clearly erroneous. Diaz testified that, in

light of the apartment numbers outside, he specifically asked the CI whether there

were multiple apartments inside, and the CI told him that Isaac controlled the entire

upstairs, and that it was one single apartment rather than multiple units. Id. at 20.

This was consistent with the CI’s account of the two drug transactions, which

occurred in two separate rooms and areas of the second floor, and with the fact that

there was a spotter standing guard in yet another room on the second floor. Id. at

14-15. The fact that Diaz observed one guarded entrance to the second floor, the

access of which appeared to controlled by Isaac, further confirmed the CI’s

account of the second floor as a single apartment unit. See id. at 9, 16, 19-20.

Diaz also testified that he searched the Miami-Dade property website in order to



                                          14
determine the correct address. All of this testimony undermines the suggestion that

Diaz deliberately was misleading in the affidavit by failing to include information

suggesting that there were three separate apartments. In any event, while Diaz

could have been more clear in the affidavit with respect to this point, he did include

a reference to, and photograph of, the various apartment numbers on the rear door.

R1-58, exh. A at 001, 009, 010. Diaz also could have performed a more thorough

check of the public records with respect to the address, but his failure to do so does

not render unreasonable his belief that there was one single apartment, especially

in light of the fact that the CI, who went inside the building on two occasions,

specifically told him that was the case. Accordingly, the search warrant did not

violate the particularity requirement.

      2.     Staleness

      To satisfy the probable cause standard, the government must reveal
      facts that make it likely that the items being sought are in that place
      when the warrant issues. For probable cause to exist, however, the
      information supporting of the government’s application for a search
      warrant must be timely, for probable cause must exist when the
      magistrate judge issues the search warrant. Warrant applications
      based upon stale information fail to create a probable cause that
      similar or other improper conduct is continuing.

      When reviewing staleness challenges we do not apply some talismanic
      rule which establishes arbitrary time limitations for presenting
      information to a magistrate, rather, we review each case based on the
      unique facts presented. In this case-by-case determination we may
      consider the maturity of the information, nature of the suspected crime

                                          15
      (discrete crimes or ongoing conspiracy), habits of the accused,
      character of the items sought, and nature and function of the premises
      to be searched.

United States v. Harris, 20 F.3d 445, 450 (11th Cir. 1994) (quotations and citations

omitted).

      In Harris, we rejected a staleness challenge where the warrant application

alleged an ongoing and continuous drug- and money-laundering operation, even

though most of the information supporting the probable-cause determination

occurred over two years before the warrant was issued. Id. at 450-51. In this case,

Isaac argues that the two controlled drug transactions described in the affidavit

were stale because they were over two weeks old. He does not cite any authority

for this proposition. Indeed, we have rejected staleness challenges involving much

older information. See U.S. v. Bervaldi, 226 F.3d 1256, 1264-67 (11th Cir. 2000)

(6 months); United States v. Hooshmand, 931 F.2d 725, 735-36 (11th Cir. 1991)

(11 months); Domme, 753 F.2d at 953-55 (9 months). Furthermore, in United

States v. Green, 40 F.3d 1167, 1172 (11th Cir. 1994), we summarily rejected a

staleness challenge where the affidavit alleged that a CI had most recently

purchased cocaine the month before the affidavit was submitted.

      In addition, and as the above authority makes clear, the district court was

correct to emphasize the nature and location of the criminal activity, finding it to



                                          16
be an ongoing drug operation housed in a “semi-permanent” location that was

unlikely to relocate in 15 days. R8 at 102-03. This finding was consistent with our

precedent, as the two drug transactions occurred five days apart in the same

residential apartment, suggesting both the continuous nature of the criminal

activity and the unlikelihood that it would relocate in a mere two weeks. See

Bervaldi, 226 F.3d at 1265. In addition, Isaac cites no authority for his assertion

that the affidavit’s lack of detail made the information more likely to be stale, and,

in any event, there is no question that the description of the two controlled drug

transactions in the affidavit was sufficient to establish probable cause of criminal

activity at the premises. Accordingly, we conclude that the information in the

affidavit was not stale.

      Finally, Michelle’s assertion that the district court conflated the particularity

inquiry with the staleness inquiry is incorrect. While the court did address these

issues at the same time during the suppression hearing, the court understood that

these were two separate issues, making distinct findings with respect to each. See

R8 at 92-96, 100-03. Accordingly, we conclude that the district court did not err

by denying the motion to suppress.




                                          17
B.       Whether sufficient evidence supported each of the Johnsons’s
         convictions

         Isaac argues that the evidence was insufficient to sustain his convictions

because he never was observed conducting a drug transaction and the CI never was

called as a witness. Isaac contends that he never was specifically identified as

being inside the apartment when he was arrested. He admits that he may be

convicted based on circumstantial evidence, but believes that the evidence,

including the documentary evidence, was insufficient in this case. He notes that he

did not possess any contraband on his person at the time of his arrest and that he

voluntarily submitted a DNA sample to the authorities. He argues that the jury

would have to rely on speculation and conjecture in order to convict him on each

count.

         Michelle argues that the evidence was insufficient to sustain her conspiracy

conviction because she was not a willing participant in the drug activity, even

though she might have been a knowing observer of such activity. She contends

that there was no evidence connecting her to the two controlled buys and her

fingerprints were not discovered on any of the evidence. She submits that there

was no testimony regarding her location on the second floor when she was

arrested, which is significant with respect to the firearm counts. She contends that

the utility bills and her job application found during the search did not mean that

                                            18
she was a willful participant in the conspiracy or had constructive possession of the

contraband in the apartment. For the same reasons, she argues the evidence was

insufficient with respect to the substantive narcotics-possession counts. With

respect to the firearm counts, she contends that she could not be convicted based

on an actual or constructive possession theory because there was no evidence that

she intended to take control of any of the firearms, particularly the Uzi, which was

concealed.

      “We review de novo a district court’s denial of judgment of acquittal on

sufficiency of evidence grounds.” United States v. Browne, 505 F.3d 1229, 1253

(11th Cir. 2007) (citation omitted). “In conducting this review, we accept all

reasonable inferences and credibility choices made in the government’s favor, to

determine whether a reasonable trier of fact could find that the evidence establishes

guilt beyond a reasonable doubt.” United States v. Thompson, 422 F.3d 1285,

1290 (11th Cir. 2005) (quotation omitted). “[T]o support a conviction, [the

evidence] need not exclude every reasonable hypothesis of innocence or be wholly

inconsistent with every conclusion except that of guilt.” Id. (quotation omitted).

      1. Narcotics Convictions

      To convict a defendant for conspiracy under 21 U.S.C. § 846, the

government must prove “(1) that a conspiracy existed, (2) that the defendant knew



                                         19
of it, and (3) that the defendant, with knowledge, voluntarily joined it.” United

States v. Garcia, 447 F.3d 1327, 1338 (11th Cir. 2006). “The very nature of

conspiracy frequently requires that the existence of an agreement be proved by

inferences from the conduct of the alleged participants or from circumstantial

evidence of a scheme.” Id. (quotation omitted). “Although mere presence at the

scene of a crime is insufficient to support a conspiracy conviction, presence

nonetheless is a probative factor which the jury may consider in determining

whether a defendant was a knowing and intentional participant in a criminal

scheme.” United States v. Miranda, 425 F.3d 953, 959 (11th Cir. 2005) (quotation

omitted). Indeed, a “conspiracy conviction will be upheld when the circumstances

surrounding a person’s presence at the scene of conspiratorial activity are so

obvious that knowledge of its character can fairly be attributed to him.” Garcia,
447 F.3d at 1338 (quotation omitted).

      To sustain a conviction for possession with intent to distribute controlled

substances, “the [g]overnment must prove that the defendant possessed drugs with

the intent to distribute them.” Miranda, 425 F.3d at 959. These elements may be

proven by either direct or circumstantial evidence. Id. However, where the

presence of a large amount of narcotics is undisputed, the proof required to sustain

a conviction for conspiracy to distribute narcotics is also sufficient to uphold a



                                          20
conviction for possession with intent to distribute. United States v. Cruz-Valdez,

773 F.2d 1541, 1544 (11th Cir. 1985).

      In this case, there was sufficient evidence to sustain Isaac’s convictions for

possession with intent to distribute cocaine on 10 November 2005, and 15

November 2005 as Diaz testified in depth with respect to the two controlled

transactions involving the CI. See R11 at 148-62. Diaz’s testimony demonstrated

that the CI entered the premises on both occasions with Isaac’s authorization and

purchased cocaine from inside the premises. While Isaac is correct that there was

no direct evidence establishing that he sold the cocaine, the circumstantial

evidence, based on Diaz’s testimony alone, was sufficient for a reasonable jury to

find guilt. Miranda, 425 F.3d at 959.

      There also was sufficient evidence to sustain Isaac’s conspiracy conviction.

Diaz testified regarding Isaac’s prominent role in the two controlled drug

transactions and his apparent authority over access to the second floor. See R11 at

148-62. A SWAT team member for the Miami police department, Agent McNair,

testified that he discovered a male in room A upon entering the second floor –

which must have been Isaac because he was the only male found at the premises –

the same room containing narcotics and firearms in plain view. See R11 at 74-76,

80-81, 103-04, 164-65; Gov. Exh. A14 at (b)-(i). This room also contained cigar



                                          21
boxes containing cash, Isaac’s driver’s license, and other documentary evidence

with Isaac’s name on it. R11 at 118-22, 125-29. This evidence was sufficient to

permit a jury to conclude that Isaac voluntarily participated in a conspiracy to

distribute narcotics. Furthermore, because there was cocaine, crack cocaine, and

marijuana discovered throughout the house in amounts not consistent with personal

use, and Isaac personally participated in the two controlled buys, there was also

sufficient evidence to sustain his convictions for possession with intent to

distribute these narcotics, as charged in counts Four through Six, respectively.

Cruz-Valdez, 773 F.2d at 1544.

      Michelle’s conspiracy conviction also is supported by sufficient evidence.

Her basic argument on appeal is that she was merely present in the apartment as a

knowing observer, but was not a willing participant in the conspiracy. However,

there was evidence that she paid the telephone and electric bills for the second

floor, evidence capable of supporting a jury’s inference that she furthered the

conspiracy. R11 at 129-30; R12 at 46. In addition, a job application in her name

was found in either room A or B, in close proximity to narcotics, firearms, and

drug paraphernalia, some of which were in plain view. This evidence also was

sufficient to permit the jury to infer that Michelle exercised dominion and control

over the residence, and, therefore, was in constructive possession of the narcotics



                                          22
for purposes of the conspiracy charge. See Garcia, 447 F.3d at 1338 (“A person

who owns or exercises dominion and control over a residence in which contraband

is concealed may be deemed to be in constructive possession of the contraband”

for purposes of a conspiracy charge.) (quotation omitted). Significantly, the record

supports the district court’s conclusion that the entire second floor was being used

as one residential repository for drugs, and that, because there were drugs

everywhere, Michelle would have had to have completely “shut down” her senses

in order to remain unaware that there was a very active drug operation going on.

R12 at 62-63. In this respect, it is not particularly helpful to Michelle that the

testimony was unclear as to the precise room where she was discovered during the

execution of the search warrant. See R11 at 163-67. Further, the fact that Michelle

was married to Isaac, the apparent ringleader of the conspiracy, also supports an

inference of her knowing participation in the conspiracy. See Garcia, 447 F.3d at

1338 (“Garcia lived with two conspirators and was related through his

common-law marriage to Cuevas, the ringleader of the conspiracy. It would have

been reasonable to conclude that Garcia’s drug activity was related to the charged

conspiracy.”). Accordingly, although there was no direct evidence of her

involvement in the drug conspiracy, the circumstantial evidence taken in a light

most favorable to the government was sufficient to permit the jury to conclude that



                                           23
she was a knowing participant in the drug conspiracy. Thus, the evidence also was

sufficient to sustain her convictions for possession with intent to distribute cocaine,

crack cocaine, and marijuana. Cruz-Valdez, 773 F.2d at 1544.

      2. Firearms Convictions

      18 U.S.C. § 922(g)(1) makes it a crime for a felon to possess a firearm.

“With firearms, possession may be either actual or constructive.” United States v.

Thompson, 473 F.3d 1137, 1143 (11th Cir. 2006) (quotation omitted), cert. denied,

127 S. Ct. 2155 (2007). “Like constructive possession of drugs, the government

can establish constructive possession of a firearm by proving ownership, dominion,

or control over the firearm.” Id. (quotation omitted). “[A] person who owns or

exercises dominion and control over a residence in which contraband is concealed

may be deemed to be in constructive possession of the contraband.” United States

v. Molina, 443 F.3d 824, 829 (11th Cir. 2006) (quotation omitted).

      Similarly, it is also a crime for a felon to possess body armor if the previous

felony was either a crime of violence under 18 U.S.C. § 16 or an offense under

state law that would constitute a crime of violence under § 16. 18 U.S.C. § 931(a).

       “To establish possession of a firearm in furtherance of a drug trafficking

crime [under 18 U.S.C. § 924(c)(1)], there must be some nexus between the

firearm and the drug selling operation.” Thompson, 473 F.3d at 1143. “The nexus



                                          24
between the gun and the drug operation can be established by accessibility of the

firearm, proximity to the drugs or drug profits, and the time and circumstances

under which the gun is found.” Id. (quotations omitted). We have held that the

nexus requirement was satisfied where the firearms were readily available, though

hidden, in the room where drugs were being packaged for sale. Id. at 1143-44. We

have held also that the nexus requirement was satisfied where the firearm was

found in the drawer of the defendant’s nightstand, in close proximity “to the drugs,

digital scales, and [a] large amount of money in the bedroom closets.” Molina, 443
F.3d at 830. Similarly, we held that the nexus requirement was satisfied where

there were numerous loaded firearms and ammunition distributed in different

places in the house and that were easily accessible. United States v. Suarez, 313
F.3d 1287, 1292-93 (11th Cir. 2002).

      With respect to the Johnsons’s § 922(g) convictions, the evidence was

sufficient for the jury to conclude that both Isaac and Michelle had constructive

possession over the firearms found in the apartment. As discussed above, there

was evidence establishing that they both exercised dominion and control over the

residence. Thompson, 473 F.3d at 1143. With respect to Isaac, Diaz testified that

he appeared to have sole authority over who was granted access to the second

floor, Isaac’s personal belongings were discovered in the apartment, and Isaac was



                                         25
located in the same room as two firearms in plain view when the search warrant

was executed. With respect to Michelle, she was responsible for paying the utility

bills for the apartment, her job application was located inside the apartment, and

she physically was located inside the apartment when the search warrant was

executed. Furthermore, The parties stipulated that there were firearms discovered

in the apartment, and the firearms had traveled in interstate commerce. R12 at 43-

46. The evidence was sufficient to sustain their § 922(g) convictions.

      The evidence also was sufficient for the jury to sustain the Johnsons’s § 931

convictions for being felons in possession of body armor. Although we have never

addressed this particular offense, like § 922(g), it requires that a felon “possess”

body armor. There was testimony that the bullet-proof vest was discovered in

room “E” of the apartment, and, as discussed above, because both Isaac and

Michelle exercised dominion and control over the residence, the jury was permitted

to conclude that they constructively possessed body armor for purposes of § 931.

Furthermore, neither Isaac nor Michelle argue that their previous felony was not a

crime of violence or that the body armor was not transported in interstate

commerce, and, thus, have abandoned any such argument on appeal. United States

v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998). Accordingly, the evidence

was sufficient to sustain the Johnsons’s § 931 convictions.



                                           26
      With respect to the Johnsons’s § 924(c) convictions, and although neither

defendant raises the issue, the evidence was sufficient for the jury to find a nexus

between their constructive possession of the firearms and the drug operation. This

is so because there was a semi-automatic handgun in plain view on the night stand

in room “A”, the bedroom, in close proximity to cocaine in plain view on the bed.

R11 at 74-75. In that same room a revolver, drug packaging material, and

marijuana also were in plain view. R11 at 75-76. Under our caselaw, this

evidence was sufficient for the jury to find a nexus between the firearms and the

drug activity, and therefore, for the jury to sustain the Johnsons’s § 924(c)

convictions. See, e.g., Thompson, 473 F.3d at 1173-74. Therefore, we affirm the

Johnsons’s drug and firearms convictions.

C.    Whether the district court abused its discretion by admitting hearsay
      statements of a non-testifying confidential informant

      Isaac argues that on two unspecified occasions during the trial, the

government improperly elicited testimony from an officer regarding hearsay

statements of the CI. Because the government’s case against Isaac was entirely

circumstantial, he argues that this admission was prejudicial and requires a new

trial. For support, he cites passages from our decision in United States v. Arbolaez,

450 F.3d 1283, 1291-92 (11th Cir. 2006) (per curiam), where we concluded that

the district court impermissibly admitted hearsay statements and there was a

                                          27
violation of the Confrontation Clause. Although we affirmed the convictions in

Arbolaez on harmless-error grounds, Isaac contends that we could not affirm on

that basis in this case because there was not strong, independent evidence of his

guilt.

         We review the district court’s admission of evidence for abuse of discretion.

Arbolaez, 450 F.3d at 1289. “The Federal Rules of Evidence define hearsay as ‘a

statement, other than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter asserted.’” Id. at 1290

(quoting Fed. R. Evid. 801(c)). “Such hearsay is not admissible except as

provided by the Rules.” Id. (citing Fed. R. Evid. 802).

         In Arbolaez, we stated “that testimony as to the details of statements

received by a government agent and later used as the basis for an affidavit in

support of a search warrant, even when purportedly admitted not for the

truthfulness of what the informant said but to show why the agent did what he did

after he received that information, constitutes inadmissible hearsay.” Id. (quotation

omitted). Even if the district court impermissibly admits such hearsay, however,

“to require a new trial a significant possibility must exist that, considering the other

evidence presented by both the prosecution and the defense, the statement had a

substantial impact upon the verdict of the jury.” Id. (quotation omitted).



                                            28
“Evidentiary and other nonconstitutional errors do not constitute grounds for

reversal unless there is a reasonable likelihood that they affected the defendant’s

substantial rights; where an error had no substantial influence on the outcome, and

sufficient evidence uninfected by error supports the verdict, reversal is not

warranted.” Id. (quotation omitted).

      In this case, Isaac fails to identify the “two occasions” at trial of which he

complains. Nonetheless, it appears from the context of his argument that the

government is correct that he is referring to Diaz’s testimony, as he was the only

witness to be in contact with the CI. The government also properly identifies the

four instances during Diaz’s testimony to which Isaac could be referring. First, on

cross-examination, counsel for Isaac asked Diaz if he knew where the CI went after

he entered he entered the building or from whom, if anyone, he purchased drugs.

R11 at 179. Diaz responded that he had that information based on what the CI told

him. At that point, defense counsel objected and moved to strike the answer, and

the court immediately granted the motion and instructed the jury to disregard the

last question and answer. Id. Thus, even assuming that Diaz’s answer

impermissibly referenced hearsay statements of the CI, the district court did not

admit the statements.




                                          29
      Second, in response to Isaac’s counsel’s question whether the upstairs could

be described as three separate apartments, Diaz stated, “Based on the information I

had . . . ,” at which point defense counsel interrupted and clarified his question. Id.

at 182. This incomplete answer did not sufficiently introduce or reference any of

the CI’s hearsay statements.

      Third, counsel for Michelle asked Diaz about his description of the man that

gave the CI the narcotics, and, before Diaz could answer, the government objected,

noting that defense counsel again opened the door to what the CI had told Diaz. Id.

at 187. After a sidebar, defense counsel moved on and Diaz never gave an answer

to the question, and, thus, did not introduce any of the CI’s hearsay statements. Id.

at 187-88.

      Fourth, on re-direct, the government asked Diaz to answer “yes or no” as to

whether he believed the second floor was one apartment based what the CI told

him, and he answered yes. Id. at 192. Even if this testimony impermissibly

introduced the CI’s hearsay statements, it was harmless. First, evaluated in

context, this specific question was directed at Diaz’s conduct with respect to

obtaining the search warrant and did not constitute direct evidence of Isaac’s guilt

of the crimes charged in the indictment. See id. at 192-93 (following up with

questions concerning Diaz’s actions in obtaining the search warrant). Second, as



                                          30
discussed above, Isaac’s convictions were supported by sufficient evidence

independent of this testimony. Furthermore, not only were his convictions

supported by independent evidence, but other witnesses also independently

testified that they also believed that the second floor was being used as one

apartment. R11 at 89-90, 99-100; R12 at 20. Thus, Isaac’s argument that the error

was not harmless is incorrect. Arbolaez, 450 F.3d at 1290-91.

      Moreover, the government is correct that Isaac has not sufficiently raised a

Confrontation Clause challenge on appeal, and, thus, has abandoned this issue.

Cunningham, 161 F.3d at 1344. Accordingly, the district court did not abuse its

discretion on this issue.

                                III. CONCLUSION

      The district court did not err by denying the Johnsons’s suppression motion

because: (1) the search warrant accurately described the premises, and, therefore

did not violate the Fourth Amendment’s particularity requirement; and (2) the

affidavit’s two-week-old information with respect to an ongoing drug operation

was not stale. The record also contains sufficient evidence to support the

Johnsons’s various narcotics and firearms convictions. The district court did not

abuse its discretion by admitting hearsay statements of a confidential informant




                                          31
because, to the limited extent such statements were admitted, the admission was

harmless error. AFFIRMED.




                                        32